DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6, 8, 9, 13, and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 10th, 2022.
Claims 8 and 13 were also withdrawn from consideration as the limitations contained therein are directed to non-elected species (limitations of claim 8 are directed to Figures 7A or 7B and limitations of claim 13 are directed to the engine of 1B, both of which were not elected).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 and 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “a shaft diameter at the first end, and at least a portion of the bearing assembly…” However, claim 10 already recites “a shaft diameter at the first end” and “at least a portion of the bearing assembly...” It’s therefore not clear if these are the same limitations, or not.
Claim 17 is dependent upon claim 16; however, claim 16 has been withdrawn as per the restriction requirement. It’s therefore not clear which structure is required for claim 17 as it is not properly dependent. For the purposes of examination, claim 17 has been assumed dependent upon claim 15.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12, 14-15, and 17-20  are rejected under 35 U.S.C. 103 as being unpatentable over Brault (US 10422341) in view of Cigal (US 9869249) and Argote (US 20160363001).
Regarding claims 1, 14, and 18-20;
Brault discloses a gas turbine engine, comprising: a fan (F); a fan drive gear system (7) coupled with the fan and a fan drive input shaft (9); a compressor section including a first compressor (1a) and a second compressor (1b); a turbine section including: a first turbine (1d) coupled with a first shaft (4), and a second turbine (1e) coupled through a second shaft (5) to the second compressor; a bearing assembly (10) supporting the fan drive input shaft, the bearing assembly being located proximal to, and radially spaced from, a forward end of the first shaft (see Figures 3-4). A static structure (23) is supported on the bearing, and the bearing is positioned proximal to the forward end of the first shaft. The inner portion (26) of the bearing is rotatable with the forward end of the first shaft and the outer portion (25) of the bearing is non-rotatable. 
Brault fails to teach the bearing assembly including a speed sensor target that is rotatable with the forward end and that defines a rotation path; and a speed sensor probe situated proximal to the rotation path and operable to read the speed sensor target.
Cigal teaches a gas turbine engine arrangement (Figure 4) with a forward bearing (82) supported at a forward end of a shaft. A static structure (84) is connected and supported by the bearing. A sensor for the shaft speed is arranged at the forward bearing (A.3), and a target (not shown in Figure 4) is arranged to rotate at the bearing to rotate with the forward end of the shaft and proximal to the speed sensor probe.
Argote teaches a bearing arrangement (40) in a gas turbine engine that is positioned at a forward end of a shaft (26) with a speed sensor target (38) that is configured to rotate with the 
Because Brault discloses a gas turbine engine with a bearing assembly that is positioned proximal to a forward end of the low pressure spool shaft, and because Cigal teaches that for the bearing that is positioned proximal to a forward end of the low pressure spool shaft can include a speed sensor target/probe combination, and because Argote teaches that the speed sensor target for a bearing in a gas turbine engine can be positioned axially forward of the bearing, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Brault such that the bearing assembly including a speed sensor target that is rotatable with the forward end and that defines a rotation path; and a speed sensor probe situated proximal to the rotation path and operable to read the speed sensor target as taught by Cigal and Argote for the purposes of allowing for the turbine to be protected from an over-speed condition.
Regarding claims 2-5, 15, and 17, Brault in view of Cigal and Argote teaches the gas turbine engine according to claims 1 and 14 above. Brault as modified by Cigal and Argote further teaches the bearing assembly includes a radially outer bearing retainer (Brault; see axially extending portion attached to 23), a radially outer bearing race (Brault; 25) retained in the radially outer bearing retainer, a radially inner bearing retainer, and a radially inner bearing race (Brault; 26) retained in the radially inner bearing retainer (Brault; Figures 3-4), and the speed sensor target is disposed proximal to the radially inner bearing retainer, the radially inner bearing retainer includes a bracket section and the speed sensor target projects off of the bracket section (Argote; Figure 2). The bracket section includes an axially elongated wall and a radial shoulder projecting from a forward end of the axially elongated wall, the speed sensor target is located on the radial shoulder, and the radial shoulder includes a 
Regarding claim 12, Brault in view of Cigal and Argote teaches the gas turbine engine according to claim 1 above. Brault further discloses the first shaft is connected in a joint to a compressor hub of the first compressor (first shaft 4 forms the LP spool which connects the LP turbine and LP compressor; see also Cigal Figure 1 with the low pressure spools connecting the LP turbine and compressor at a joint).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brault (US 10422341) in view of Cigal (US 9869249) and Argote (US 20160363001), and further in view of Tremblay (US 20210246840).
Brault in view of Cigal and Argote teaches the gas turbine engine according to claim 2 above.
Brault as modified fails to teach the speed sensor target is bonded to the radially inner bearing retainer.
Brault as modified by Argote teaches the markers attached to the radially inner bearing retainer (Argote, Figure 2, the marker 38 is attached to the rotational portion). Tremblay teaches a speed sensor for a gas turbine engine with a phonic wheel (204) and a series of markers (202) that are attached to the rotational portion. The targets are attached thereto by any suitable technique, such as welding or the like (Paragraph 23).
Because Brault as modified by Argote teaches attaching the speed sensor target to the radially inner bearing retainer, which is rotational, and because Tremblay teaches a speed sensor target feature in a gas turbine engine that is bonded to the rotor by welding or the like, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine engine of Brault as modified by Argote such that the speed sensor target is bonded to the radially inner bearing retainer as taught by Tremblay as none but the expected result of attaching .  
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Brault (US 10422341) in view of Cigal (US 9869249) and Argote (US 20160363001), and further in view of Becoulet (US 20210087977).
Brault in view of Cigal and Argote teaches the gas turbine engine according to claim 1 above.
Brault fails to teach the first shaft has a shaft diameter at the first end, and at least a portion of the bearing assembly is radially spaced from the first shaft by at least 10% of the shaft diameter, the first shaft has a shaft diameter at the first end, and at least a portion of the bearing assembly is radially spaced from the first shaft by no more than 60% of the shaft diameter.
Becoulet teaches a shaft and bearing arrangement for a gas turbine engine, the engine comprising a gear assembly (7) that is coupled to a first end of a shaft (4). The shaft includes a bearing assembly (10) that is attached on a trunnion portion (15c). The shaft includes a diameter (D.m) and the trunnion portion elevates the bearing at another diameter (D.M), with the another diameter (D.M) being larger than the shaft diameter (D.m), thereby allowing the bearing (10) to be spaced a radial distance from the shaft diameter (via trunnion 15c).
Since applicant has not disclosed that having radial spacing at this specific dimension solves any stated problem or is for any particular purpose and it appears that the radial distance of Becoulet would perform equally well with dimensions as claimed by applicant, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as an obvious matter of design choice to modify the engine of Brault such that the first shaft has a shaft diameter at the first end, and at least a portion of the bearing assembly is radially spaced from the first shaft by at least 10% of the shaft diameter, the first shaft has a shaft diameter at the first end, and at least a portion of the bearing assembly is radially spaced from the first shaft by no more than 60% of the shaft .
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Brault (US 10422341) in view of Cigal (US 9869249) and Argote (US 20160363001), and further in view of Schwarz (US 20160069270).
Brault in view of Cigal and Argote teaches the gas turbine engine according to claim 1 above.
Brault fails to teach the first shaft has a shaft diameter at the first end, and at least a portion of the bearing assembly is radially spaced from the first shaft by at least 10% of the shaft diameter, the first shaft has a shaft diameter at the first end, and at least a portion of the bearing assembly is radially spaced from the first shaft by no more than 60% of the shaft diameter.
Schwarz teaches the mounting of a bearing (108) on an end of a shaft (40) that connects to a fan gear assembly (Figure 2). The bearing is mounted at a distance (112) relative to the shaft diameter, which is adjusted relative to other parameters of the engine front section. Specifically, Schwarz teaches “diameter 112 of the bearing assembly 108 has a direct effect on the configuration of the low pressure compressor 44 and thereby the position of the outlet 94”.
Because Brault teaches the bearing distanced from the front end of the shaft at a radial distance, and because Schwarz teaches that the mounting distance of the bearing has a direct effect on the configuration of the low pressure compressor and position of outlet, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the radial spacing of the bearing of Brault such that the first shaft has a shaft diameter at the first end, and at least a portion of the bearing assembly is radially spaced from the first shaft by at least 10% of the shaft diameter, the first shaft has a shaft diameter at the first end, and at least a portion of the bearing assembly is radially spaced from the first shaft by no more than 60% of the shaft diameter as taught by Schwarz for the purposes of enabling a desirable design of the transitional flow path.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Davies (US 20200200788) and Brooks (US 6659712) are directed to speed probes/sensors in gas turbine engines.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745